CONCURRING OPINION.
LAMM. J.
Apprentice: Definition. The word “apprentice” comes from apprendre, meaning to learn. Accordingly in one allowable, ordinary meaning, “apprentice” js ugefi to convey the idea of a learner of a trade, or, it may be, a learner m any department; one only slightly versed in a subject; a novice. [Cent. Diet., Tit. “Apprentice.”]
Its technical definition is: One who is bound by indenture to a master for a specified time to learn the art or mystery of some trade, craft, profession or business in which his master is bound to instruct him. Even husbandry or housewifery might be such business.
The-question is: Should we give the word “apprentice” in the ordinance the elastic breadth of its usual and ordinary meaning in common conversation or give it the rigidity of its strict technical meaning?
Youth being the usual season of learning, the idea of an apprenticeship often carries with it a tang or suggestion of youth, but not necessarily so even in the *125strict and technical meaning of the word. For example, Bouvier (Bonv. L. Diet., Tit. “Apprentice”) says nothing about youth in his definition. He speaks of an apprentice as “aperson” bound in the form of law to a master, to learn from him his art, trade or business and to serve him during the time of his apprenticeship. Black (L. Diet., Tit. “Apprentice”) deThe statute, fines him as a “person, usually a minor.” bound in due form of law, etc. Our statutes on apprentices furnish little help in giving a meaning to the word in general use. They relate to pauper and orphan children, who are bound out as apprentices under strict forms of law by the highly technical instruments known as indentures. Clearly the ordinance in question does not use the word in the narrow statutory sense above, viz., orphan and pauper children bound out to a master for a term.
In an interesting case in Florida the court had in judgment (State ex rel. v. Jones, 16 Fla. 306) the meaning of the term “a regular apprenticeship.” In that case, on a consideration of English cases and on the reason of the thing, it was held that an apprenticeship did not necessarily import a contract by way of indenture. The same distinction was drawn .in North Brunswick Township v. Franklin Township, 16 N. J. L. 535.
Police Regulation The ordinance in question can only be sustained as an exercise of the police power for the welfare of the public. It could not be sustained on the theory there was an attempt to monopolize into the hands °f a few the gainful trade or craft of plumbing, so that there can be no learners in the craft except the restricted few who might be bound under indentures in their youth. For these reasons we must give to the word “apprentice” the reasonable and usual construction of á learner, regardless of his age and regardless of the technical features of his being bound out to a master by an in*126denture. This permissible view of it permits any man to finally become a master plumber at any age, so long as he serves an apprenticeship- as a learner in acquiring the art or mystery of the craft of plumbing, and sustains an ordinance that would otherwise be void as an unconstitutional exercise of the police power.
Absence of Master. The mere fact that defendant’s employer was not present in propria persona at the time of defendant’s arrest when about to cut a pipe into lengths, and that he had given directions which defendant was carrying out when left to himself for a spell, is of no significance. May not a master lay out an apprentice’s work on the trestle board? Even under the strictest view of it an apprentice need not perform every stroke of his labor as a learner under the constant eye of the master, so long as the superior skill of the master appears in the work through his directions and instructions given to the apprentice. Otherwise (all theory and no practice) no apprentice would ever develop into a journeyman or master of the craft.
For the reasons stated by my brother and these additional ones I vote to concur.
Woodson, P. J., concurs in these views.